Notice of Allowance
Allowable Subject Matter
Claims 1-4, 10-13, 18-19, 23-26, 28-29, and 32-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and electronic device for recommending an extender device corresponding to a multimedia service customer account, the method steps comprising: providing a multimedia service, determining that a threshold number of rebuffering events during a session of the multimedia service has occurred, determining that the electronic device is not associated with the extender device, and providing instructions for placing an order for the extender device.
	Applicant’s independent claims recite based on the determination that the electronic device is not associated with the extender device and the threshold satisfied (threshold number of rebuffering events during a session of the multimedia service), provide instructions for placing an order for the extender device wherein the instructions become a persistent message in a settings menu of the electronic device (as described in paragraphs [0053] to [0055] of applicant’s specification), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0070898 A1) discloses recommending coverage solutions such as the deployment of a signal booster.
	Jain et al. (US 2017/0359735 A1) discloses issuing a message to suggest the addition of a wireless communication range-extender device.
	Chavez et al. (US 8,255,006 B1) discloses notifying the user to purchase additional memory storage upon reaching a threshold.
	Rice et al. (US 2009/0094114 A1) discloses displaying advertising system content while buffering DVR content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461